Case 2:21-cv-02459-RGK-AS Document 1 Filed 03/19/21 Page 1 of 11 Page ID #:1



1
     Greg W. Garrotto, State Bar #89542
2    LAW OFFICES OF GREG W. GARROTTO
     1925 Century Park East, Suite 2000
3
     Los Angeles, California 90067
4    Telephone (310) 229-9200
     Fax: 310-229-9209
5
     E-Mail: jjggarrotto@msn.com
6

7    Attorneys for Plaintiff
     Richard Bernal
8

9                        UNITED STATES DISTRICT COURT

10                      CENTRAL DISTRICT OF CALIFORNIA
11

12   RICHARD BERNAL,                    )        Case No.
13                                      )
                                        )        COMPLAINT FOR DAMAGES
14
                  Plaintiff,            )        BASED ON:
15         v.                           )
                                        )        1) VIOLATIONS OF CIVIL RIGHTS
16
     CITY OF GLENDORA, a public entity; )        (42 U.S.C. 1983 et. seq.)
17   CITY OF GLENDORA POLICE            )        2) ASSAULT AND BATTERY
18
     DEPARTMENT, an agency of the City )         3) INTENTIONAL INFLICTION OF
     of Glendora;                       )        EMOTIONAL DISTRESS
19   DOES 1-10                          )
20                                      )        DEMAND FOR JURY TRIAL
                  Defendants            )
21                                      )
22
     ______________________________
23

24
     JURISDICTION
25

26         1. This Court has jurisdiction of the within matter as this Complaint is
27
     based on violations of Title 42 U.S.C. Section 1983 in that the Plaintiff is seeking

                                                   COMPLAINT FOR    DAMAGES/DEMAND
                                                   FOR JURY TRIAL
Case 2:21-cv-02459-RGK-AS Document 1 Filed 03/19/21 Page 2 of 11 Page ID #:2



1
     redress for violations of his Civil Rights guaranteed under the 4th and 14th
2
     Amendments to the United States Constitution, to wit; protection against unlawful
3

4    search and seizure; and, deprivation of life and liberty without due process of law.
5
     GENERAL ALLEGATIONS
6

7          1. Plaintiff, Richard Bernal is at all times mentioned in this Complaint a

8    resident of the County of Los Angeles, California.
9
           2. Plaintiff is informed and believes and thereon alleges that at all times
10

11   Defendant City of Glendora was a public entity and that the Defendant City of
12   Glendora Police Department was an agency of the Defendant City of Glendora, a
13
     public entity. The Defendant City of Glendora was and now is a Municipal
14

15   Corporation or agency organized and existing by virtue of the laws and
16
     Constitution of the State of California.
17

18
           3. Plaintiff is informed and believes and thereon alleges that Defendants

19   Does 1-10 are public employees and police officers who are members of the City
20
     of Glendora Police Department which is a part of and adjunct to the Defendant
21

22   City of Glendora.

23         4. At all times mentioned herein, Defendants Does 1-10 were acting in the
24
     course and scope of their employment with the Defendants City of Glendora and
25

26   City of Glendora Police Department and therefore said Defendants are liable for
27
     the acts of Does 1-10 under the doctrine of respondeat superior.

                                                     COMPLAINT FOR DAMAGES/DEMAND
                                                2    FOR JURY TRIAL
Case 2:21-cv-02459-RGK-AS Document 1 Filed 03/19/21 Page 3 of 11 Page ID #:3



1
           5. Plaintiff is presently unaware of the true names and capacities of those
2
     defendants sued herein as Does 1-10 Inclusive, and therefore sues said defendants
3

4    by such fictitious names. Plaintiff will amend the within complaint to state the
5
     true names and identities of such defendants when the same have been ascertained.
6

7    Each of the fictitiously named defendants herein is in some way legally

8    responsible for the events and happenings as described below.
9
           6. Plaintiff is further informed and believes, and thereon alleges, that each
10

11   of the defendants herein was the agent, employee and or co-venturer of each of the
12   other defendants herein, and, at all material times, were acting herein within the
13
     course and scope of such relationship(s).
14

15         7. On May 23, 2020, Plaintiff was falsely detained, arrested and charged
16
     with driving under the influence of a controlled substance in the City of Glendora
17

18
     by Does 1-10. There in fact was no reasonable suspicion nor probable cause to

19   stop and or detain him. Said stop was in violation of the applicable law and in
20
     violation of the rights of Plaintiff.. At the time of said traffic stop and subsequent
21

22   detention and arrest, said Defendants were acting in the course and scope of their

23   employment with the Defendant City of Glendora Police Department, an agency of
24
     the City of Glendora.
25

26         8. At the time of the incident in question, the Plaintiff was in his vehicle
27
     traveling on Route 66 in his white delivery van. Plaintiff came upon a caravan of

                                                     COMPLAINT FOR DAMAGES/DEMAND
                                                 3   FOR JURY TRIAL
Case 2:21-cv-02459-RGK-AS Document 1 Filed 03/19/21 Page 4 of 11 Page ID #:4



1    two vehicles traveling very slowly in the same direction. The driver of the second

2    vehicle in line repeatedly honked his horn at the vehicle in front. As he
3
     approached the two vehicles, Plaintiff honked his horn but the front vehicle
4

5    continued to move very slowly. At that point, the Plaintiff bypassed said vehicles
6    on the right and continued on his way.
7
           9. The Plaintiff continued for approximately three blocks to his destination,
8

9    an auto shop where he was to deliver ordered auto parts. As Plaintiff arrived at the
10
     shop, and before the Plaintiff could alight from his van, Doe 1 screamed at him to
11

12
     get out of his vehicle, in fact pulled him out of his vehicle, pushed him and told

13   him to sit on the ground. Doe 1 thereupon gave him a sobriety test which he said
14
     that he failed but he in fact passed. Plaintiff was then arrested and taken to the
15

16   City of Glendora Police Station. When he arrived at the station, Doe 1 came
17   behind him, put his arm under Plaintiff’s armpit to the back of Plaintiff’s head and
18
     was then kicked and pushed Plaintiff into the detention room such that Plaintiff
19

20   fell and suffered injuries.
21
           10. In this acts, Defendant was accompanied by Does 2-10 who provided
22
     aid to Doe 1 and or ratified and approve his actions.
23

24         11. Plaintiff was subject to a unlawful search and seizure. The detention
25
     and arrest was without reasonable suspicion and or probable cause. The use of
26

27   excessive and unlawful force without legal justification deprived Plaintiff of his


                                                     COMPLAINT FOR DAMAGES/DEMAND
                                               4     FOR JURY TRIAL
Case 2:21-cv-02459-RGK-AS Document 1 Filed 03/19/21 Page 5 of 11 Page ID #:5



1    liberty without due process of law. His civil rights guaranteed by Federal Law

2    were violated.
3
            12. As a result of said unlawful conduct on the part of Defendants, the
4

5    Plaintiff was unlawfully and without reason injured and sustained other damages
6    and sustained special and general damages in such amounts according to proof at
7
     the time of trial.
8

9    FIRST CAUSE OF ACTION FOR DEPRIVATION OF RIGHTS UNDER
10
     COLOR OF STATE LAW (42 U.S.C., 1983, 1988) AS TO ALL
11

12   DEFENDANTS

13          13.    Plaintiff herein incorporates paragraphs 1 through 12 as through set
14
     forth within this cause of action.
15

16          14.    This is a cause of action for deprivation of constitutional rights under
17   color of state law brought pursuant to the recodification of section 1979 of the
18
     Civil Rights Act of 1871, Title 42 U.S.C. §1983, for remedies for Defendants’
19

20   deprivation of Plaintiff's civil rights. Plaintiff alleges that Defendants, each and
21
     all of them, have deprived Plaintiff of his civil rights by subjecting him to (1)
22

23
     unreasonable search and seizure without due process of law, in violation of his

24   rights guaranteed under the 4th Amendment to the Constitution of the United
25
     States of America; and (2) depriving him of life and liberty without due process of
26

27   law in violation of the 14th Amendment to the Constitution of the United States of


                                                      COMPLAINT FOR DAMAGES/DEMAND
                                               5      FOR JURY TRIAL
Case 2:21-cv-02459-RGK-AS Document 1 Filed 03/19/21 Page 6 of 11 Page ID #:6



1    America.

2          15. The Defendants and each of them, acted with deliberate indifference
3
     which knowingly subjected the Plaintiff to acts and injuries that constituted an
4

5    unreasonable search and seizure and deprivation of life and liberty, all in
6    violation of the Plaintiff’s rights guaranteed by the Fourth and Fourteenth
7
     Amendments to the United States Constitution. By this action, Plaintiff seeks all
8

9    legal and equitable relief to which he may be entitled, including but not limited to
10
     compensatory and punitive damages, attorneys fees and costs, prejudgment
11

12
     interest and injunctive relief against Defendants and each of them.

13         16. At all times hereinafter mentioned, Defendants Officers Does 1-10 and
14
     each of them, were acting as the agents and/or employees of the Defendants City
15

16   of Glendora and the City of Glendora Police Department, and in doing all of the
17   things aforementioned were acting under color of their authority as such, and
18
     under color of the statutes, ordinances, regulations, customs and usages of the
19

20   Defendant City of Glendora and City of Glendora Police Department.
21
           17. Upon information and belief, the Defendants Officers Does 1-10, and
22
     each of them, were acting according to and/or were implementing an official
23

24   policy, rule, custom or usage promulgated or approved by an official body of the
25
     Defendants City of Glendora and City of Glendora Police Department by which all
26

27   defendants deprived persons of their constitutionally and legally granted rights


                                                     COMPLAINT FOR DAMAGES/DEMAND
                                               6     FOR JURY TRIAL
Case 2:21-cv-02459-RGK-AS Document 1 Filed 03/19/21 Page 7 of 11 Page ID #:7



1    with regard to be protected from unreasonable search and seizure and deprivation

2    of life and liberty. The action of defendants in following official policies, rules,
3
     regulations, customs or practices deprived Plaintiff of his constitutional rights
4

5    guaranteed under the Fourth and Fourteenth Amendments to the U.S. Constitution
6    which prohibit a deprivation of life and liberty without due process of law.
7
           18. At the time of said arrest of May 23, 2020, Defendants 1-10 knew that
8

9    there was no legal justification nor justification of law enforcement to detain and
10
     or arrest Plaintiff and to use excessive force. Said Defendants further knew that
11

12
     there was no consent by Plaintiff. The Defendants have no qualified immunity for

13   their actions in that it was reasonably clear to the Defendants that their actions
14
     were unlawful.
15

16         19. The City of Glendora and the City of Glendora Police Department
17   further knew that the officers of said police department were not properly trained
18
     to either identify persons who might be under the influence and evaluate the facts
19

20   and circumstances for the purpose of determining whether there was reasonable
21
     suspicion and or probable cause to detain and or arrest persons. The failure to
22
     properly train officers such as Does 1-10 in fact through the course of time,
23

24   became a custom and or practice of said Defendants, constituting a defacto policy.
25
           20. The actions of the defendants and each of them deprived the Plaintiff of
26

27   his constitutional rights guaranteed under the Fourth Amendment to the United


                                                      COMPLAINT FOR DAMAGES/DEMAND
                                               7      FOR JURY TRIAL
Case 2:21-cv-02459-RGK-AS Document 1 Filed 03/19/21 Page 8 of 11 Page ID #:8



1    States Constitution which prohibit unlawful search and seizure.

2          21. By reason of the Defendants’ conduct, Plaintiff was deprived of rights,
3
     privileges and immunities secured to him by the Constitution of the United States
4

5    and the laws thereunder in that said arrest deprived the Plaintiff of life and liberty
6    without due process that is guaranteed under the Fourteenth Amendment to the
7
     United States Constitution.
8

9          22. As a result of the Defendants’ actions against Plaintiff, as alleged
10
     above, Plaintiff has been harmed in that Plaintiff has sustained great physical and
11

12
     mental pain and suffering and special and general damages, all in amounts

13   according to proof at the time of trial.
14
           23. The above recited action of Defendants in depriving Plaintiff of his
15

16   constitutionally protected rights were done with evil motive or intent, or with
17   reckless, callous and deliberate indifference to cause Plaintiff unnecessary and
18
     wanton infliction of pain.
19

20   SECOND CAUSE OF ACTION FOR ASSAULT AND BATTERY AGAINST
21
     ALL DEFENDANTS
22

23
           24. Plaintiff herein incorporates by reference all allegations of Paragraphs

24   1-23 as though set forth in full.
25
           25. The Plaintiff filed a Governmental Tort Claim for Damages pursuant to
26

27   California Government Code Section 900 et. seq. as to the named Defendants.


                                                      COMPLAINT FOR DAMAGES/DEMAND
                                                8     FOR JURY TRIAL
Case 2:21-cv-02459-RGK-AS Document 1 Filed 03/19/21 Page 9 of 11 Page ID #:9



1    Said Claim has been rejected.

2             26. Defendants Officers Does 1-10 at the time noted herein unlawfully
3
     assaulted and battered the Plaintiff; said contact being unconsented to. The
4

5    Defendant City of Glendora, as the employer of Defendants Does 1-10, had
6    advanced knowledge of their unfitness and or ratified their acts or knew that such
7
     unlawful acts were foreseeable to occur in the ordinary course and scope of the
8

9    employment of said Defendants which imputes vicarious liability onto the
10
     Defendant City of Glendora under the doctrine of respondeat superior as set forth
11

12
     in Government Code Section 815.2(a). Said Defendant City of Glendora is not

13   immune from liability.
14
              27. The Plaintiff suffered grievous injuries and damages as a result of the
15

16   wrongful conduct of Defendants and as a consequence sustained pain, suffering
17   and general damages in amounts that are within the jurisdictional limit of this
18
     court.
19

20   THIRD CAUSE OF ACTION FOR INTENTIONAL INFLICTION OF
21
     EMOTIONAL DISTRESS AS TO ALL DEFENDANTS
22

23
              28. The Plaintiff herein incorporates by reference all allegations of

24   Paragraphs 1-27 as though set forth in full.
25
              29. The actions of Defendants and each of them constituted outrageous
26

27   conduct and were beyond the bounds of civilized conduct. Said conduct was for


                                                       COMPLAINT FOR DAMAGES/DEMAND
                                                 9     FOR JURY TRIAL
Case 2:21-cv-02459-RGK-AS Document 1 Filed 03/19/21 Page 10 of 11 Page ID #:10



 1     the purpose of demeaning and causing injury to persons in the position of Plaintiff.

 2           WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
 3
             them as follows:
 4

 5           1. For general damages in an amount according to proof;
 6           2. For other special damages according to proof;
 7
             3. For Punitive Damages against the individual Defendants in an amount
 8

 9     appropriate to punish Defendants Officers Does 1-10 for their wrongful conduct
 10
       and set an example for others;
 11

 12
             4. For reasonable attorney fees pursuant to Title 42 U.S.C. Section 1988;

 13          6. For such other and further relief as the Court may deem just and proper.
 14
       Dated: 3/19/2021         LAW OFFICES OF GREG W. GARROTTO
 15

 16                             /s/ Greg W. Garrotto
                                GREG W. GARROTTO
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                      COMPLAINT FOR DAMAGES/DEMAND
                                               10     FOR JURY TRIAL
Case 2:21-cv-02459-RGK-AS Document 1 Filed 03/19/21 Page 11 of 11 Page ID #:11



 1                        DEMAND FOR JURY TRIAL

 2          The Plaintiff demands a trial by jury as to all claims so triable as of right.
 3
       Dated:     3/19/2021            LAW OFFICES OF GREG W. GARROTTO
 4

 5                                    /s/ Greg W. Garrotto
                                       GREG W. GARROTTO
 6

 7

 8

 9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27


                                                       COMPLAINT FOR DAMAGES/DEMAND
                                                11     FOR JURY TRIAL
